Citation Nr: 1709888	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1988 and from
November 1988 to November 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied an increased rating for the Veteran's bilateral hearing loss, rated 10 percent disabling.

In December 2013, the Board remanded the Veteran's appeal for additional development and adjudication, and it is now returned to the Board for further appellate consideration.  

The Board notes that after the Agency of Original Jurisdiction's (AOJ) last adjudication of the claim in a February 2016 supplemental statement of the case, additional evidence has been associated with the Veteran's claims file, which is relevant to the claim on appeal.  This evidence includes a December 2016 VA audiological examination report, which has not been considered by the AOJ, as well as updated VA treatment records.  Here, the Veteran's initial substantive appeal was received prior to February 2, 2013 and the evidence was obtained by the VA, thus, the new law providing that waiver is presumed for evidence submitted to VA after certification does not apply in this case.  See 38 U.S.C.A. §  7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed after February 2013); 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).  However, the Board finds that this new evidence is not pertinent to the claim being decided because the evidence, including audiometric test scores, would not change the outcome of the Board's decision, as those test scores are similar to those already of record.  In this regard, the November 2016 VA audiological assessment indicated that the Veteran's pure-tone thresholds decreased, however, the audiologists specifically indicated that the evaluation is not suitable for rating purposes.  Moreover, the December 2016 VA examination did not indicate any worsening of his bilateral hearing loss and the results were consistent with a noncompensable rating.   A remand would therefore impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran, and is thus inappropriate in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution")).

As a final preliminary matter, the Board notes that the Veteran changed his representative from David Huffman, Attorney, to the Disabled American Veterans (DAV) in September 2016 without limitations during the pendency of the appeal.  As such, the DAV is recognized as the current representative for the current issue on appeal. 

FINDINGS OF FACT

1.  The Veteran has throughout the appeal period had at worst level IV hearing loss in the right ear.

2.  The Veteran has throughout the appeal period had at worst level V hearing loss in the left ear.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

In September 2008, the Veteran was sent a letter that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  Moreover, for the reasons indicated below, the VA examinations of record are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran's statements in support of the claim are of record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86(c) also provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  

In addition, 38 C.F.R. § 4.85(c) also provides that Table VIa will be used when the examiner certifies use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.

Private audiological testing conducted on February 2008, February 2009, and September 2009 reflect that the Veteran's pure tone thresholds, in decibels, were as follows:



February 2008:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
15
45
60
60
45
10
LEFT
20
35
75
70
50
10

February 2009:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
60
75
80
80
73.75
85
LEFT
65
85
85
85
80
80

September 2009:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
100
100
100
100
100
85
LEFT
115
100
100
100
103.75
85

Using Table VI and Table VIa, these audiograms reveal level X, VI, and X hearing in the right ear, respectively, and level XI, VII, and X hearing in the left ear.  According to Table VII, the combinations of the highest levels yield a 90 percent rating.  

The October 2008 VA audiological examination reflects that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
25
50
75
75
56.25
84
LEFT
30
40
80
70
55
72

Using Table VI, the October 2008 VA examination revealed level II hearing in the right ear and level V hearing in the left ear.  According to Table VII, these levels yield a 10 percent rating.  

A June 2010 VA examiner indicated that Veteran did not respond to pure tones until presented at levels almost at output limits bilaterally.  He was counseled regarding not waiting until levels were very loud, but the examiner noted that he continued to respond unrealistically compared with his previous hearing tests.  The examiner discontinued testing and recommended not repeating a hearing testing until the Veteran is willing to respond adequately.

A July 2010 VA examiner indicated that speech reception thresholds of 20 decibels and 22 decibels were obtained in the right and left ears, respectively and that the best pure tone thresholds were elevated at least 40 decibels in comparison and are not adequate for rating.  The examiner noted that word recognition scores were poor and not reflective of Veteran's communication ability, and were too unreliable to score.  The examiner explained that the exam was inadequate and that it is likely that his hearing loss is unchanged since the October 2008 VA examination. 

A February 2012 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
30
55
75
75
59
80
LEFT
30
40
80
80
58
76
                                                                                                                        
Using Table VII, the examination revealed level IV hearing in the right ear and level IV hearing in the left ear.  According to Table VII, these levels yield a 10 percent rating.  

A June 2015 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
10
70
65
60
51.25
88
LEFT
15
70
70
65
55
88
                                                                                                                        
Using Table VIa, the examination revealed level III hearing in the right ear and level III hearing in the left ear.  According to Table VIa, these levels yield a noncompensable rating.  

The June 2015 VA examiner further noted that the Veteran's audio evaluations from 2005 to 2007 reflect normal to severe hearing loss with fair to good discrimination and that the 2010 VA examination revealed invalid results, and thus, indicative of exaggeration of hearing difficulty, including the June 2010 VA examination in which it was noted that the Veteran did not respond until the limits of the audiometer.  The examiner also noted that hearing aid fittings and checks indicated that the Veteran is pleased with sound quality and volume of his hearing aids.  The examiner noted the private audiological examinations from 2005 to 2009 also revealed similar results with one 2009 exam indicating invalid results with Veteran responding at profound levels in both ears, also indicative of exaggeration of hearing difficulty.  The examiner also noted that in a May 2014 VA treatment records, the Veteran indicated that he worked as a custodian and reported denial of work-related problems and the physician noted a mix of hearing loss and no hearing loss as barriers to learning.  Regarding any functional impact of his hearing loss, the Veteran reported problems hearing conversations and hearing or not hearing things.  The VA examiner noted that a May 2014 VA treatment record reflects that the Veteran denied any work-related problems and that the Veteran had inconsistent use of hearing aids, and that he had expressed satisfaction with his hearing aids, even though an audiologist recommended new hearing aids. 

A November 2016 audiological assessment reflects that the Veteran's pure tone thresholds results were normal, with low frequency hearing sloping to severe high frequency sensorineural hearing loss, bilaterally.  It was noted that some of the high frequency thresholds were substantially worse compared to the 2012 VA exam; however, speech scores of 80 percent on the right and 72 percent on the left were considered only somewhat worse compared to the measure in 2007 (84 percent right, 86 percent left).  The audiologist noted that the evaluation is not suitable for rating purposes.

A December 2016 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
10
70
70
65
54
88
LEFT
20
70
65
65
55
88

Using Table VIa, the examination revealed level III hearing in the right ear and level III hearing in the left ear.  According to Table VIa, these levels yield a noncompensable rating.  

At the outset, the Board notes that although the Veteran's private audiological assessments appear to indicate that the Veteran meets the pure-tone threshold requirement for a 90 percent rating, these audio testing results were deemed inaccurate and unreliable by the June 2015 VA examiner.  The June 2015 VA examiner provided a thorough rationale and reviewed the Veteran's medical history in concluding that the private audio testing results in which the Veteran responded at profound levels in both ears was invalid because the Veteran had previously exaggerated his level of hearing difficulty as the Veteran did not respond until the limits of the audiometer during audio testing in the June 2010 VA examination.  The examiner further explained that the Veteran did not respond until profound levels were reached in his private audiological examinations, despite his previous VA examinations, which indicated normal to severe hearing loss, as well as VA treatment records in which he denied any work-related problems and the physician noted a mix of hearing loss and no hearing loss as barriers to learning.  As the June 2015 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also notes a March 2009 VA treatment record reflects that the Veteran suffers from mild hearing loss and that he was not wearing his hearing aids at the appointment, which is consistent with the June 2015 examiner's findings.  Thus, the Board assigns little probative value to the February 2008, February 2009, and September 2009 private audiologic testing results.

Moreover, it is not clear whether the speech recognition scores were obtained using the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  In addition, a remand for clarification of these private medical reports is not warranted because such is required only when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet. App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)); Savage, 24 Vet. App. at 270 (specifically limiting this duty to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion" but also noting that, when it is applicable, the duty to clarify "includes medical examination reports of all kinds").

Therefore, the above evidence reflects that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  The VA examination reports as well as the audiological assessments reflect no worse hearing than Level IV hearing in the right ear and level V hearing acuity in the left ear.  The above-noted findings to Table VII and Table VIa correlate to a 10 percent rating, but no higher, under 38 C.F.R. § 4.85, DC 6100. 

The Veteran contends that he should be rated at a higher evaluation because he is unable to hear, and has difficulty hearing others.  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann, 3 Vet. App. at 349.  Although the Veteran's experiences hearing difficulty, the valid audiometric test results do not meet the specific pure tone thresholds percentages required for a rating in excess of 10 percent for his bilateral hearing loss.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1).

Here, the rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing, to include understanding conversational speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, compensate veterans based on auditory acuity and speech recognition.  Doucette v. Shulkin, No. 15-2018, __ Vet. App. __ (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his service-connected bilateral hearing loss.  Here, 2014 VA treatment records reflect that the Veteran is currently working.  As such, the matter of the Veteran's entitlement to a TDIU due to his service-connected bilateral hearing loss need not be addressed further in conjunction with the current claim for increase.

For the foregoing reasons, a rating higher than 10 percent for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against any higher or separate ratings for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


